DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities: please, substitute “an elongated, cylindrical tissue matrix composition” (line 2) with -- an elongated, cylindrical tissue matrix [[ --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Regarding claim 18, the recitation “wherein the tissue has been treated with an enzyme comprising” (line 1) renders said claim indefinite as to the scope of the invention. Claim 1 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Owens et al. (WO 2009/009620 A2; cited in Applicant’s IDS).
The recitation “a device for treating a fistula” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robei, 88 USPQ 478 (CCPA 1951).
Regarding independent claim 1, Owens et al. ‘620 discloses a device comprising: 
Owens et al. ‘620 discloses the same tissue and acid as Applicant’s) and has been treated with a protease (dispase – see page 14, lines 3-4; trypsin – see page 14, lines 3-4; galactosidase – see page 12, lines 13-16) to remove immunogenic materials (page 12, lines 13-16) from the elongated, cylindrical tissue matrix, 
wherein structural integrity of collagen in the tissue matrix is undamaged (page 13, lines 15-16).
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 
The product recited in independent claim 1 is a device comprising an elongated, cylindrical tissue matrix composition that comprises an acellular tissue matrix, which is taught by Owens et al. ‘620.
Regarding claim 2, Owens et al. ‘620 teaches the solution has not caused substantial irreversible denaturation of the tissue (page 1, line 32 to page 2, line 2).
Owens et al. ‘620 teaches wherein the tissue is dermal tissue (page 2, lines 10-11).  
Regarding claim 4, Owens et al. ‘620 teaches wherein the tissue is at least one of fascia, pericardial tissue, dura, umbilical cord tissue, cartilage, tendon, reticulate, placental tissue, cardiac valve tissue, ligament tissue, tendon tissue, arterial tissue, venous tissue, neural connective tissue, urinary bladder tissue, ureter tissue, and small-intestine submucosa (page 2, lines 10-15).  
Regarding claim 5, Owens et al. ‘620 teaches wherein the solution comprises acetic acid at a concentration of 0.1 M or less (page 20, lines 27-33).  
Regarding claim 6, Owens et al. ‘620 teaches wherein the solution has a pH value between 2 and 3.5 (page 20, lines 13-16).
Regarding claim 7, Owens et al. ‘620 teaches wherein an elongated shape of the elongated, cylindrical tissue matrix has a length of at least 1 centimeter (page 16, lines 23-29).  
Regarding claim 8, Owens et al. ‘620 teaches wherein the elongated shape has a length of at least 3 centimeters (page 16, lines 23-29).  
Regarding claim 9, Owens et al. ‘620 teaches wherein the elongated shape has a length of at least 5 centimeters (page 16, lines 23-29).  
Regarding claim 10, Owens et al. ‘620 teaches wherein a cylindrical shape of the elongated, cylindrical tissue matrix has a diameter in a range of 1 to 5 millimeters (page 16, lines 23-29). Notice, the fibers would not be greater than 2mm at their widest point.  
Regarding claim 11, Owens et al. ‘620 teaches wherein a decellularization process has been performed on the tissue (page 13, line 6 to page 14, line 14).
Owens et al. ‘620 teaches wherein the decellularization process is performed prior to contacting the tissue with the solution to stiffen the tissue (page 1, line 32 to page 2, line 6).
Regarding claim 15, Owens et al. ‘620 teaches (page 7, lines 7-15) wherein the enzyme is contacted with the tissue (page 14, lines 3-4) under conditions that result in a tissue having an improved biologic response when implanted in vivo (reduced inflammation.)
Regarding claim 16, Owens et al. ‘620 teaches (page 7, lines 7-15 and page 12, lines 13-19) wherein the improved biologic response comprises reduced inflammation as compared to a tissue not treated with the enzyme (1,3-galactosidase.)
Regarding claim 17, Owens et al. ‘620 teaches (page 7, lines 7-15 and page 12, lines 13-19) wherein the improved biologic response comprises improved cellular ingrowth (complete or partial tissue regeneration).
Regarding claim 18, Owens et al. ‘620 teaches wherein the tissue has been treated with an enzyme comprising trypsin (page 14, lines 3-4).
Regarding claim 19, Owens et al. ‘620 teaches wherein the tissue has been treated with a dispase (page 14, lines 3-4).  
Regarding claim 20, Owens et al. ‘620 teaches a method of treating a tissue site comprising: implanting the device of claim 1 in or on the tissue site (page 1, lines 8-10; page 6, lines 1-10; page 30, lines 1-10; page 42, line 15).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (WO 2009/009620 A2; cited in Applicant’s IDS) in view of Tseng (US 6,152,142; cited in Applicant’s IDS).
Regarding claim 13, Owens et al. ‘620 teaches the device as claimed in claims 1 and 11. However, Owens et al. ‘620 fails to disclose that the decellularization process is performed after contacting the tissue with the solution to stiffen the tissue and machining the tissue. 
Tseng ‘142 teaches (column 4, line 45 – column 5, line 52) a decellularization process (column 5, lines 31-36 describe that the cells are killed by thawing the membrane) performed after contacting the tissue with the solution to stiffen the tissue and machining the tissue (the cut up and filter mounted sheets of amniotic membrane are submerged in a storage medium as described in column 5, lines 53-55), in the same field of endeavor, for the purpose of conserving 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to decellularize the acellular tissue matrices (ATM) of Owens et al. ‘620 after contacting the tissue with the solution to stiffen the tissue and machining the tissue as taught by Tseng ‘142, in order to conserve the integrity of the extracellular matrix while attenuating the risks of rejection.

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (WO 2009/009620 A2; cited in Applicant’s IDS) in view of Khiari et al. (“Low molecular weight bioactive peptides derived from the enzymatic hydrolysis of collagen after isoelectric solubilization/precipitation process of turkey by-products” – 2014 Poultry Science 93:2347-2362; cited in Applicant’s IDS).
Regarding claim 14, Owens et al. ‘620 teaches the device as claimed in claim 1. However, Owens et al. ‘620 fails to disclose wherein the protease comprises a subtilisin-like serine protease. 
Khiari et al. teaches ([Abstract] and page 2350, under “Collagen Hydrolysis”) the use of the enzyme Alcalase, which is a subtilisin-like serine protease, in combination with trypsin, for the purpose of hydrolyzing collagen into peptides for industrial applications.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to treat the tissues in the device of Owens et al. ‘620 with Khiari et al., in combination trypsin, in order to hydrolyze collagen fibers with greater efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774